Priority
This Application is a continuation of Parent Application No. 16/295130, now US Patent 10,802,629.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/12/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Claims 1-20 are allowed over the prior art of record, because the previous allowable subject matters have been indicated as set forth in the 03-06-2020 Office Action of Parent Application No. 16/295130 at pages 14-16. Cited in the IDS.
With respect to independent claims 1 and 13, Claimed invention teaches “a display device” including claimed limitations “wherein the first OCA member comprises first OCA member supporting portions protruding outwardly beyond the substrate attachment portions, and wherein the first OCA member supporting portions form at least a portion of the bending support structure.”  Claimed structures in combination with the claimed limitations of the base claim are neither, singularly or in combination, disclosed nor suggested by the prior art of record. This patentable distinction has been added to the independent claims 1 and 13, and renders it allowable. 
With respect to independent claim 10, Claimed invention teaches “a display device” including claimed limitations “wherein the cover panel member comprises cover panel supporting portions protruding outwardly beyond the substrate attachment .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Kevin Nguyen whose telephone number is 571-272-7697. The Examiner can normally be reached on Monday-Friday, 9am-5pm. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nitin Patel can be reached on 571-272-7677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Kevin M Nguyen/Primary Examiner, Art Unit 2628                                                                                                                                                                                                        
             Dated: January 5, 2022